Citation Nr: 1541145	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to an increased rating in excess of 50 percent for schizophrenia.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected type II diabetes mellitus disability.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for a pulmonary disorder, to include as due to herbicide exposure.

6.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record.

The issues of (1) service connection for sleep apnea, to include as secondary to the service-connected type II diabetes mellitus disability; (2) service connection for bilateral hearing loss; (3) service connection for a pulmonary disorder, to include as due to herbicide exposure; and (4) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the May 2015 Board hearing, prior to the promulgation of a decision in the appeal of the issue of entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus, the Veteran and his representative requested that the appeal be withdrawn.

2.  For the entire increased rating period on appeal, the Veteran's schizophrenia has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, and mood.

3.  For the entire increased rating period on appeal, the Veteran's schizophrenia has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an increased 70 percent rating, but no higher, for schizophrenia have been met for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Diabetes Mellitus Rating 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the May 2015 Board hearing, the Veteran withdrew the appeal regarding the issue of an initial rating in excess of 20 percent for type II diabetes mellitus.  See Board Hearing Transcript at pg. 3.  Therefore, there remain no questions of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for an initial rating in excess of 20 percent for type II diabetes mellitus, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

Regarding the Veteran's increased rating claim for schizophrenia, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in January 2013 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the increased rating claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran. Service treatment records, VA and private treatment records, the Veteran's testimony at the May 2015 Bard hearing, and lay statements from the Veteran have been associated with the claims file.  The Veteran was also afforded VA psychiatric examination October 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considered the Veteran's symptoms; and fully addressed the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the psychiatric issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, symptoms related to the Veteran's schizophrenia are shown to more nearly approximate a 70 percent disability rating for the entire increased rating period on appeal.  Accordingly, the Board finds that a staged rating is not warranted in this case.

The Veteran is in receipt of a 50 percent disability rating for schizophrenia under Diagnostic Code 9205.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9205.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.  
In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran was assigned a GAF score of 54 in the October 2012 VA examination.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, the Board is cognizant that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board recognizes that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Increased Rating for Schizophrenia

The Veteran contends that his service-connected schizophrenia is worse than the current 50 percent evaluation contemplates and contends that a higher evaluation is warranted.

Upon review of all the evidence of record, the Board finds that, for the entire increased rating period on appeal, the evidence is in equipoise as to whether the Veteran's schizophrenia more nearly approximates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.

The Veteran underwent an October 2012 VA examination.  During the evaluation, the Veteran reported being divorced since 1977.  He stated that he lived alone and had few friends.  The Veteran reported symptoms of lack of concentration, anxiety, lack of motivation, depression, and having fleeting thoughts.  The Veteran stated that he had retired from the Postal Service in 2004 after working there for 20 years.  After 2004, the Veteran started a tanning business, but stated that he recently had filed for bankruptcy.  He reported that his symptoms were the "primary reason" for him having to file bankruptcy.  The examiner also noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work settings.  The examiner diagnosed the Veteran with schizophrenia, residual type, and assigned a GAF score of 54, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner noted that the Veteran's psychiatric disorder caused occupational and social impairment with reduced reliability and productivity.

The evidence also includes a March 2013 VA mental health assessment (in Virtual VA).  During the evaluation, the Veteran reported that he was experiencing 
anxiety described as feeling "overwhelmed" and poor concentration.  He stated that he had started a tanning business, but had to file for bankruptcy.  He also 
described significant fatigue, low energy, and low motivation.  These problems 
were reportedly distressing to the Veteran and were impacting his ability to get 
things done around his home and limited his involvement in activities outside the 
home.  It was noted that the Veteran had been previously diagnosed with schizophrenia.  He appeared reluctant to discuss symptoms associated with this disability.  He reported that he experienced auditory and visual hallucinations upon his return from Vietnam.  The Veteran also indicated that he had experienced them since, but infrequently.  He was unable or unwilling to provide additional information regarding his history of schizophrenia and associated symptoms.  Notably, the VA neuropsychologist stated that conversation with the Veteran was suggestive of a disorganized mental approach in terms of difficulty remaining on topic, incomplete thoughts on subjects, and non-sequitors.  Upon mental status examination, the Veteran was pleasant and cooperative.  His mood was euthymic and he was mildly to moderately anxious.  Thought process was tangential and disorganized.  He denied suicidal or homicidal ideation.  A GAF score of 55 was provided, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

During the May 2015 Bord hearing, the Veteran testified that his marriage had failed as a result of his mood swings and his reluctance to seek psychiatric treatment.  He further stated that he had few friends, most of whom were fellow veterans.  The Veteran also described having had difficulty at work prior to his retirement, including having a short temper and difficulty dealing with customers.  He also stated that he isolated himself in his home approximately three to four times a week.  The Veteran stated that he had not had a serious relationship in years.  

Based upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's schizophrenia symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  As discussed in detail above, the VA psychiatric examination and the Veteran's testimony reveals that the Veteran experienced difficulty at work as he had a short temper and difficulty dealing with customers.  He has also had social impaired as evidence by his lack of friendships, his tendency to isolate himself, his failed marriage, and the lack of serious romantic relationships for years.  The Veteran's psychiatric disorder is also manifested by depression, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships.  These are all symptoms contemplated by the 70 percent rating criteria.  The Veteran's GAF scores of 54 and 55 contemplate moderate symptoms or moderate and serious impairment in social, occupational or school functioning.  Accordingly, and resolving reasonable doubt in the Veteran's factor, the Board finds that a 70 percent disability evaluation for schizophrenia is warranted for the entire increased rating period on appeal.

The Board further finds that, for the entire increased rating period on appeal, the Veteran's schizophrenia does not more nearly approximate a 100 percent disability evaluation.  The Board finds that weight of the lay and medical evidence shows that the Veteran's symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130. 

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall psychiatric picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), and difficulty sleeping, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which are all symptoms contemplated under the 70 percent PTSD disability rating.  Further, the Veteran testified that he has some friends, and although he experienced some impairment during his career, the Veteran was able to maintain employment for 20 years.  

For these reasons, the Board finds that the evidence of record, including the probative GAF score in the record, does not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 70 percent rating for schizophrenia, but no higher, is warranted for the entire increased rating period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for schizophrenia.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's schizophrenia is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9205, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's schizophrenia was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance, including work settings.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF score is incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus is dismissed.

An increased disability rating of 70 percent, but no higher, for schizophrenia is granted.


REMAND

Sleep Apnea

During the May 2015 Board hearing, the Veteran's representative stated that the Veteran's sleep apnea was "secondary to the diabetes."  According to the representative, he had found "a lot of medical literature" supporting this theory of entitlement.  See Board Hearing Transcript at pg. 3.  The Veteran has been diagnosed with obstructive sleep apnea and was using a CPAP machine.  See treatment records from Pulmonary Care, P.C.  The Veteran has not been afforded a VA examination.  As such, the Board finds that an examination is warranted in order to assist in determining whether the Veteran's currently diagnosed sleep apnea is related to service, or alternatively, to his service-connected diabetes disability.

Hearing Loss

The Veteran should also be afforded a new VA examination for his claimed hearing loss disability.  The Veteran underwent a VA examination in January 2013, where the examiner found that the Veteran did not meet the criteria for bilateral hearing loss for VA compensation purposes.  However, at the May 2015 hearing, the Veteran stated that his hearing had gotten worse since the 2013 examination.  The Veteran's representative specifically requested that the Veteran be provided a new VA examination.  See May 2015 Board Hearing Transcript at pg. 2.  Therefore, a new examination should be conducted to determine whether or not the Veteran currently has a bilateral hearing loss disability for VA compensation purposes and, if so, if it is etiologically related to his in-service acoustic trauma.

Pulmonary Disorder

The Veteran contends that he has a pulmonary disorder that is related to service, to include herbicide exposure.  The Veteran served in the Republic of Vietnam and the RO has conceded exposure to herbicides in service.  See November 2013 statement of the case.  

The Veteran testified that he has been receiving treatment for his pulmonary disorders, diagnosed as COPD and asthma, from Dr. Mansharamani at Pulmonary Care, P.C., for about 15 years.  See Board Hearing Transcript at pg. 10.  However, a review of the current evidence of record shows that the only treatment records from Dr. Mansharamani are dated from March 2012 to August 2012.  Accordingly, a request for the remaining private treatment records should be made.  

Further, the Veteran has not been afforded a VA examination regarding the etiology of his pulmonary disorders.  The Board finds that although exposure to herbicides is conceded due to the Veteran's service in Vietnam, COPD and asthma are not among the diseases listed as presumptively associated with Agent Orange exposure.  See 
38 C.F.R. § 3.309(e) (2015).  Nonetheless, the Veteran may establish service connection if the evidence shows that his current pulmonary disorders were, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  For these reasons, the Board finds that the Veteran should be afforded a VA examination to assist in determining the likely etiology of his pulmonary disorders.  

TDIU

The Board has herein granted an increased 70 percent rating for the Veteran's schizophrenia.  Thus, the minimum schedular criteria for consideration of TDIU have been met.  See 38 C.F.R. § 4.16(a).

Although the Veteran has not specifically claimed entitlement to a TDIU, the evidence suggests that the Veteran may have some difficulty obtaining and maintaining employment.  During the October 2012 VA examination, the Veteran stated that, after his retirement in 2004 from the post office, he started a tanning business, but stated that he recently had filed for bankruptcy.  He reported that his psychiatric symptoms were the "primary reason" for him having to file bankruptcy.  During the May 2015 Board hearing, the Veteran also stated that his pulmonary disorder limits his physical activity.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record).  

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Nonetheless, the Veteran has not yet provided the detailed employment information ordinarily collected through an application for increased compensation based on unemployability (VA Form 21-8940).  The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor a VA Form 21-8940.  Upon remand, the Veteran should be provided such notice, as well as an opportunity to complete a VA Form 21-8940.

Additionally, the outcome of the claim for a TDIU could be affected by the results of development ordered on remand.  Thus, the TDIU claim is inextricably intertwined with the service connection claims being developed.  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request any needed Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran to obtain any pertinent, outstanding private treatment records. 

2.  Then, obtain and associate with the record all treatment records pertaining to the Veteran's pulmonary disorders from Dr. Mansharamani at Pulmonary Care, P.C.  If no records are available, a negative response should be associated with the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's sleep apnea.  Copies of all pertinent records, to include a copy of this Remand, should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following:

(a)  Is it at least as likely as not (i.e., a 50 percent probability or greater), that the Veteran's currently diagnosed obstructive sleep apnea had its onset in service or is otherwise related to service?

(b)  Is it at least as likely as not (i.e., a 50 percent probability or greater), that the Veteran's currently diagnosed obstructive sleep apnea is caused or aggravated by his service-connected type II diabetes mellitus disability?

If the opinion is that the Veteran's service-connected diabetes mellitus aggravates obstructive sleep apnea, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease. 

All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral hearing loss.  Copies of all pertinent records, to include a copy of this Remand, should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following:

(a)  Does the Veteran meet the criteria for bilateral hearing loss for VA compensation purposes?

(b)  If so, is it at least as likely as not (i.e., a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure. 

All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

5.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of the Veteran's pulmonary disorders, diagnosed as COPD and asthma.  Copies of all pertinent records, to include a copy of this Remand, should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following:

Is it at least as likely as not (i.e., a 50 percent probability or greater), that the Veteran's currently diagnosed COPD and/or asthma had its onset in service or is otherwise related to service, to include herbicide exposure?  (Note:  the examiner should assume that the Veteran was exposed to Agent Orange during service.  The Veteran has also been diagnosed with COPD and asthma by his private physician.). 

All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

6.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) regarding his claim for TDIU.  In addition, provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to the VCAA notice and complete the VA Form 21-8940.

7.  After the development requested above has been completed, the issues should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


